GREG
                                                 o
                              ATTORNEY GENERAL OF TEXAS
                                                      ABBOTT




                                                 May 7, 2012



The Honorable R Lowell Thompson                         Opinion No. GA-0925
Navarro County Criminal District Attorney
300 West Third Avenue, Suite 203                        Re: Proper date for holding an election in Navarro
Corsicana, Texas 75110                                  County to establish an emergency services district
                                                        (RQ-1010-GA)

Dear Mr. Thompson:

        You ask about the proper date for holding an election in Navarro County for the purpose of
establishing an emergency services district. 1

        Under chapter 775 of the Health and Safety Code, "[a]n emergency services district may be
organized as provided by Article ill, Section 48-e, of the Texas Constitution ... and by this chapter
to protect life and health." TEX. HEALTH & SAFETY CODE ANN. § 775.003 (West 2010). The
creation of such a district requires the filing of a petition, a hearing before the commissioners court,
approval of the petition by the commissioners court, and the scheduling of an election. See id. §§
775.011 (petition for district located in one county); 775.013 (contents of petition); 775.016
(hearing); 775.017 (approval of petition) (West Supp. 2011); and 775.018 (election) (West Supp.
2011) . You explain that the commissioners court is at present attempting to schedule an election,
but you are concerned that Senate Bill 100, enacted by the Eighty-second Legislature, may be in
conflict with Election Code provisions that establish legislatively mandated uniform election dates.
See Act of May 29, 2011, 82d Leg., RS ., ch. 1318, § 4, 2011 Tex. Gen. Laws 3804, 3810.

        Chapter 775 states that "[t]he election shall be held on the first authorized uniform election
date prescribed by the Election Code that allows sufficient time to comply with other requirements
oflaw." TEX. HEALTH & SAFETY CODE ANN. § 775.018(e) (West Supp. 2011). Chapter 41 of the
Election Code, as amended by Senate Bill 100, prescribes the following dates for elections:

                        (a) Except as otherwise provided by this subchapter, each
                 general or special election in this state shall be held on one of the
                 following dates:


         I Letter from Honorable R. Lowell Thompson, Navarro Cnty. Criminal Dist. Att'y, to Honorable Greg Abbott,

Tex. Att'y Gen. (Oct. 25, 2011), http://www.texasattorneygeneral.gov/opin ("Request Letter").
The Honorable R. Lowell Thompson - Page 2                       (GA-092S)




                                  (1)    the second Saturday in May in an odd-numbered
                  year;

                              (2) the second Saturday in May in an even-numbered
                  year, for an election held by a political subdivision other than a
                  county; or

                                  (3)   the first Tuesday after the first Monday in
                  November.

TEX. ELEC. CODE ANN. § 41.001(a) (West Supp. 2011) (emphasis added). Subsection (b) describes
seven situations to which subsection (a) does not apply. See id. § 41.001(b). None of these
situations are applicable to an election in which voters determine whether to create an emergency
services district. 2 Subsection (a)(l) of section 41.001 does not apply because calendar year 2012 is
not an "odd-numbered year." Moreover, because an election to approve the creation of an
emergency services district would be an election held by a county, subsection (a)(2) is also not
applicable. See TEX. HEALTH & SAFETY CODE ANN. § 77S.018(a)(1)-(2) (West Supp. 2011) ("On
the granting of a petition, the commissioners court shall order an election to confirm the district's
creation .... "). Consequently, the next available date for holding the election at issue here is "the
first Tuesday after the first Monday in November" of 2012, i.e., November 6, 2012, provided, of
course, that such date "allows sufficient time to comply with other requirements of law," as required
by subsection 77S.018(e) of the Health and Safety Code. 3 Id. § 77S.018(e).




          2you appear to be most concerned about subsection (b )(6), which declares that subsection (a) is not applicable
to "an election held under a statute that expressly provides that the requirement of Subsection (a) does not apply to the
election." See TEX. ELEe. CODE ANN. § 41.001 (b)(6) (West Supp. 2011). However, nothing in chapter 775 of the Health
and Safety Code "expressly provides" that the requirement of subsection (a) of section 41.001 ofthe Election Code "does
not apply to the election."

         3Although section 41.0052 of the Election Code permits certain governmental bodies to change the date of a
general election, that provision specifically does not apply to counties. See § 41.0052(a).
The Honorable R. Lowell Thompson - Page 3         (GA-092S)




                                     SUMMARY

                     The next available date for holding an election to create an
              emergency services district in Navarro County is November 6,2012,
              provided that such date "allows sufficient time to comply with other
              requirements of law," as required by subsection 77S.018(e) of the
              Health and Safety Code.

                                            Very truly yours,




                                            Attorney General of Texas


DANIEL T. HODGE
First Assistant Attorney General

DAVID J. SCHENCK
Deputy Attorney General for Legal Counsel

JASON BOATRIGHT
Chair, Opinion Committee

Rick Gilpin
Assistant Attorney General, Opinion Committee